VACATE the order denying preliminary injunctive relief,
                REVERSE the order granting the motion to dismiss, AND REMAND this
                matter for proceedings consistent with this order.




                                                                                         J.


                                                           cit Jill__
                                                                                        ' J.
                                                             aitta



                PARRAGUIRRE, J., concurring:
                              For the reasons stated in the SFR Investments Pool I, LLC v.
                U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments    is now the controlling law and, thusly, concur in the
                disposition of this appeal.


                                                             —cl/ara'Srt`t'isri
                                                            Parraguirre




                cc: Hon. Kathleen E. Delaney, District Judge
                     Howard Kim & Associates
                     Wright, Finlay & Zak, LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A